Citation Nr: 1333121	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability. 

2.  Entitlement to service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from April 1959 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A video conference hearing was conducted in June 2012, however the equipment used to record the hearing failed and a hearing transcript could not be prepared.  The Board remanded the appeal in October 2012 to afford the Veteran another hearing.  The Veteran testified at a hearing before the undersigned in March 2013.  

This case was previously before the Board in May 2013 when the issues on appeal were remanded for additional development.  In July 2013, the RO issued a rating decision granting service connection for radiculopathy of the left lower extremity; as the RO granted the full benefit sought, the appeal of that issue is resolved and is not before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required.

In a previous (May 2013) remand, the Board sought another VA examination and opinion to determine the nature and etiology of his right knee disability because the Board had found the prior (September 2011) VA examination inadequate.  The Veteran was afforded another VA examination in May 2013.  In offering an opinion, the examiner relied on x-rays taken in conjunction with the September 2011 examination.  Although not entirely clear, it appears that the examiner reviewed the previous x-ray report of the left knee, not the right knee.  As noted in the Board's May 2013 remand, the September 2011 examination had been for the wrong knee.  The 2013 examiner's apparent reliance on the 2011 x-ray of the left knee requires another examination to ensure that the right knee is considered from both a clinical and x-ray review. 

In view of the need to remand for the above reason, it is appropriate to obtain updated VA medical treatment records.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should obtain copies of all relevant VA treatment records dated from April 2010 to the present from both the Sumter Outpatient Clinic and the Dorn VAMC.  

2. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any current right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests (including x-rays) should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a. Please identify (by medical diagnosis) the Veteran's current right knee disability, if any; 

b. For each right knee disability diagnosed, please provide an opinion whether it is at least as likely as not (a 50 percent or higher degree of probability) that the current right knee disability is causally related to the Veteran's service. 

The examiner should comment as to what effect, if any, the Veteran's multiple in-service parachute jumps, had on his right knee disability.  A rationale for all opinions should be provided.

3. In the interest of avoiding a further remand, the RO should review the medical opinions obtained and ensure that an adequate opinion with rationale has been offered as to each claimed disability. 

4. The RO should then readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the RO must furnish the Veteran with an appropriate supplemental statement of the case and afford him and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



